Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered May 22, 1995, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The claim by the defendant that his conviction was hot sup*431ported by legally sufficient evidence is not preserved for appellate review because it was not advanced with specificity on his motion for a trial order of dismissal (see, CPL 470.05 [2]; People v Johnson, 169 AD2d 779, 782; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The prosecutor’s summation remarks did not constitute reversible error. The remarks complained of constituted fair comment on the evidence and on defense counsel’s summation regarding that evidence (see, People v Galloway, 54 NY2d 396, 399; People v Patrona, 232 AD2d 432; People v Simms, 222 AD2d 622; People v Blair, 226 AD2d 470; People v Clark, 222 AD2d 446, 447; People v Harris, 209 AD2d 432; People v Rosario, 195 AD2d 577; People v Miller, 183 AD2d 790, 791; People v Rivera, 158 AD2d 723).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, supra, 146 AD2d, at 247), or without merit. Miller, J. P., Altman, Goldstein and Florio, JJ., concur.